DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a semiconductor device, comprising: a plurality of stacks of semiconductor dies molded together in an encapsulated block, each stack of semiconductor dies comprising: two or more semiconductor dies, each semiconductor die comprising: a plurality of bond pads on a first surface of the die, and a plurality of edge pads, formed in or on the first surface, spaced from the plurality of bond pads on the first surface and extending to an active edge of the semiconductor die adjacent to the first surface, electrical interconnectors electrically coupling the plurality of edge pads to the plurality of bond pads, the active edges of the two or more semiconductor dies aligned to form an active 
Claims 2-8 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 9, the prior art of record fails to teach or suggest, a semiconductor device, comprising: a stack of semiconductor dies, comprising: two or more semiconductor dies, each semiconductor die comprising: a plurality of bond pads on a first surface of the die, and a plurality of edge pads, formed in or on the first surface and extending to an active edge of the semiconductor die adjacent to the first surface, electrical interconnectors electrically coupling the plurality of edge pads to the plurality of bond pads, the active edges of the two or more semiconductor dies aligned to form an active sidewall; -3- Attorney Docket No. SAND-02394US sand/2394/2394-response-002mold compound encapsulating the stack of semiconductor dies into a molded block with the active sidewall left exposed; a redistribution layer formed on the active sidewall of the stack of semiconductor dies, the redistribution layer electrically coupling the plurality of bond pads of the two or more semiconductor dies; and a plurality of solder balls formed in through-mold vias through a surface of the mold compound and electrically coupled to the plurality of bond pads of a semiconductor die of the stack of semiconductor dies, the plurality of solder balls configured to electrically connect the semiconductor device to a host device.


With respect to claim 17, the prior art of record fails to teach or suggest, a semiconductor device, comprising: a stack of semiconductor dies, comprising: two or more semiconductor dies, each semiconductor die comprising: bond pad means for electrically connecting integrated circuits in the semiconductor die to a first surface of the semiconductor die, and edge pad means for electrically coupling the bond pad means to an active edge of the semiconductor die adjacent to the first surface, electrical interconnectors electrically coupling the edge pad means to the bond pad means, the active edges of the two or more semiconductor dies aligned to form an active sidewall; mold compound encapsulating the stack of semiconductor dies into a molded block with the active sidewall left exposed; redistribution means, formed on the active sidewall of the stack of semiconductor dies, for electrically coupling the bond pad means of the two or more semiconductor dies; and conductive ball means, formed in through-mold vias through a surface of the mold compound and electrically coupled to bond pad means of a semiconductor die of the stack of semiconductor dies, for electrically connecting the semiconductor device to a host device.
Claims 18-20 are allowed as being directly or indirectly dependent of the allowed independent base claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894